Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
MEDICARE PART B PHARMACY AND MEDICAL SUPPLIES
PROVIDER AND SERVICES AGREEMENT
THIS MEDICARE PART B PHARMACY AND MEDICAL SUPPLIES PROVIDER AND SERVICES
AGREEMENT (the “Agreement”) is entered into as of this 11th day of December,
2008 (the “Effective Date”) by and between Express Scripts, Inc. (“ESI”), having
a principal place of business at One Express Way, St. Louis, Missouri 63121 and
United States Pharmaceutical Group, LLC dba NationsHealth (collectively,
“NationsHealth”), having a principal place of business at 13630 NW 8th Street,
Suite 210, Sunrise, FL 33325.
RECITALS
WHEREAS, ESI administers Medicare Part B Sponsor Programs for its Plan Sponsors
(as defined in Section 1.19 and 1.24 of this Agreement, respectively), which
programs include claims administration and other pharmacy benefit management
services; and
WHEREAS, in order to fulfill its service obligation to its Plan Sponsors, ESI
maintains a variety of services relating to the delivery of pharmacy benefits
and prescription services; and
WHEREAS, ESI desires to offer to its Plan Sponsors certain Medicare Part B (as
defined in Section 1.15) services, including coordination of care, fulfillment
and reimbursement services, for specific Medicare Part B Program Drugs and/or
Supplies (as defined in Section 1.17); and
WHEREAS, NationsHealth performs, among other things, some of the Medicare Part B
services that ESI desires to provide to its Plan Sponsors; and
WHEREAS, ESI desires for NationsHealth to provide to ESI, and NationsHealth
desires to provide to ESI, the Medicare Part B services required by ESI as set
forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ESI and NationsHealth hereby agree as follows:
TERMS AND CONDITIONS
1. DEFINITIONS. As used in this Agreement, each of the following terms (and the
plural thereof, when appropriate) shall have the meaning set forth herein,
except where the context makes it clear that such meaning is not intended:
1.1 “Affiliate” means, as to either party: (a) any division of a party other
than the division(s) with direct responsibility for carrying out the party’s
obligations under this Agreement, and (b) any corporation or other entity which,
directly or indirectly, through one or more intermediaries, controls (i.e.,
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of an entity, whether through ownership of voting
securities, by contract, or otherwise), is controlled by, or is under common
control with such party.
1.2 “Business Day(s)” means all days except national holidays observed by
NationsHealth in the ordinary course of its business. All references to “day(s)”
are to calendar days unless Business Day(s) is specified.
1.3 “CMS” means the Centers for Medicare and Medicaid Services or any successor
agency with the authority to administer the Medicare Part B program.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
1.4 “Copayment/Coinsurance” means that portion of the total charge for each
prescription drug or supply, including Medicare Part B Program Drugs and/or
Supplies, that an Eligible Member is required to pay to NationsHealth or to the
NationsHealth Pharmacies pursuant to such individual’s coverage under Medicare
Part B and such individual’s Medicare Part B Sponsor Program and the provisions
of Section 3.6 of this Agreement.
1.5 “DAW Code” means the “dispense as written” codes as developed by the NCPDP,
as it may be revised from time to time.
1.6 “Deductible” means the specified dollar amount that an Eligible Member must
pay each calendar or contract year before Medicare Part B begins to make
payments on eligible Medicare Part B Program Drugs and/or Supplies.
1.7 “Disclosing Party” means that party that discloses Confidential Information
to the Receiving Party (as defined in Section 1.29) as further described in
Section 8 of this Agreement.
1.8 “Electronic Channel” shall have the meaning ascribed to it in Section 6.3 of
this Agreement.
1.9 “Eligibility Files” shall have the meaning ascribed to it in Section 3.3(a)
of this Agreement.
1.10 “Eligible Member” means an individual eligible to receive prescription
benefit management services under the terms of an agreement entered into by that
individual’s Plan Sponsor and ESI, who is eligible to receive services under
Medicare Part B and who is eligible to receive services under such individual’s
Medicare Part B Sponsor Program.
1.11 “EOB” means explanation of benefits received from CMS or other third party
payor.
1.12 “ESI Medicare Part B Program” means the Medicare Part B program offered to
Plan Sponsors by ESI, including certain services such as fulfillment, other
payor source coordination, reporting and reimbursement coordination services.
1.13 “ESI Member” means any individual, including an Eligible Member, that was
introduced to NationsHealth by or through ESI or a Plan Sponsor, that utilizes
NationsHealth for the provision of Services (as defined in Section 1.30)
hereunder to which NationsHealth has not dispensed any drugs or supplies in the
immediately preceding [* * *] period prior to the date on which NationsHealth
receives: an Eligibility File containing such individual’s name and other
identifying information from ESI; a Prescription Request or Supply Order from
ESI or identifying information from an Eligible Member or any other source, such
as the Eligible Member’s name, a Prescription Request or Supply Order.
1.14 “Identification Card” means the printed identification card issued to or
obtained online by the Eligible Member pursuant to the applicable Medicare
Part B Sponsor Program.
1.15 “Medicare Part B” means the optional government health insurance program
for the aged and some disabled persons, which covers doctors’ services,
outpatient hospital care, and other medical services that are medically
necessary, and in some cases preventative, which Medicare Part A does not cover.
1.16 “Medicare Part B Program Drug(s)” means the drugs set forth in Exhibit B,
attached hereto and incorporated herein by this reference, which are
reimbursable by CMS under Medicare Part B and provided to Eligible Members under
the Medicare Part B Sponsor Program. ESI and NationsHealth may mutually agree in
writing to modify, amend, delete or add to the Medicare Part B Program Drugs
list set forth in Exhibit B.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

2



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
1.17 “Medicare Part B Program Drugs and/or Supplies” means Medicare Part B
Program Drugs and/or Medicare Part B Program Supplies.
1.18 “Medicare Part B Program Supplies” means the supplies, including blood
glucose monitoring systems and other durable medical equipment set forth in
Exhibit B, which are reimbursable by CMS under Medicare Part B and provided to
Eligible Members under the Medicare Part B Sponsor Program. ESI and
NationsHealth may mutually agree in writing to modify, amend, delete or add to
the Medicare Part B Program Supplies list set forth in Exhibit B.
1.19 “Medicare Part B Sponsor Program(s)” means any group or individual plan,
policy, agreement or other arrangement sponsored or issued by a Plan Sponsor and
administered by ESI pursuant to an agreement between the Sponsor and ESI, which
includes pharmacy services and supplies or benefits related to utilization of
Medicare Part B Program Drugs and/or Supplies under Medicare Part B provided to
Eligible Members.
1.20 “Medicare Part D” means the voluntary federal program to subsidize the
costs of prescription drugs for Medicare beneficiaries, enacted as part of the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003, 42
C.F.R. § 423.1 et seq. (the “MMA”), as further described in the MMA and any and
all rules, regulations and official guidance promulgated by CMS in the
implementation of the Act and the prescription drug benefit.
1.21 “NCPDP” means the National Council for Prescription Drug Programs.
1.22 “NationsHealth Pharmacy” means a pharmacy or other Medicare Part B provider
listed on Exhibit C, attached hereto and incorporated herein by this reference,
that provides the Medicare Part B Program Drugs and/or Supplies set forth in
Exhibit B, which is owned by NationsHealth, operating under a name and logo
owned by NationsHealth, and located in a state whose rules and statutes allow
for the implementation of this Agreement. The NationsHealth Pharmacy(ies) also
operates as an intake and dispensing center for Medicare Part B Program
Supplies.
1.23 “Operation Guide” means the written guide containing the interface
specifications and describing the practices, rules, operational requirements and
policies and procedures established by ESI for the ESI Medicare Part B Program,
necessary for the implementation of the Services provided hereunder, which is
more fully described in Section 6. [* * *]
1.24 “Plan Sponsor” means any health maintenance organization (HMO), insurance
company, employer or other organization having some financial responsibility for
the payment of Medicare Part B Program Drugs and/or Supplies provided to
Eligible Members under a Medicare Part B Sponsor Program and Medicare Part B for
which ESI has directly or indirectly agreed to provide pharmacy benefit
management and related services, and which is designated by ESI, in its sole
discretion, for inclusion in the ESI Medicare Part B Program under this
Agreement.
1.25 “Plan Sponsor Formulary” means the list of Medicare Part B Program Drugs
and/or Supplies for which a Plan Sponsor provides secondary coverage under its
Medicare Part B Sponsor Program, if such list does not include all Medicare
Part B Program Drugs and/or Supplies.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

3



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
1.26 “Prescription Request” means a request to fill a prescription that is for a
Medicare Part B Program Drug that may be eligible for reimbursement under
Medicare Part B and/or a Medicare Part B Sponsor Program.
1.27 “Provider Certification” means the information form set forth in Exhibit D,
attached hereto and incorporated herein by this reference, and completed by
NationsHealth (and each of the NationsHealth Pharmacies) prior to the Effective
Date of this Agreement and updated by NationsHealth (and the NationsHealth
Pharmacies, as applicable) as information therein changes as more specifically
described in Section 3.1(d) of this Agreement.
1.28 “Provider Manual” shall mean the written handbook describing the practices,
rules, operational requirements and policies and procedures established by ESI
for its providers, including regarding their provision of services to Eligible
Members. It shall be NationsHealth’s responsibility to check for any updates to
the Provider Manual. The Provider Manual may be revised from time to time by ESI
in its sole discretion. ESI’s Provider Manual may be obtained at:
https://pharmacy.express-scripts.com/esi_pharmacy/portal_index.
1.29 “Receiving Party” means the party that receives Confidential Information
from the Disclosing Party as further described in Section 8 of this Agreement.
1.30 “Services” means the services provided by NationsHealth as set forth in
Section 3 of this Agreement and further described in the Operation Guide.
1.31 “Supply Order” means an order that is for Medicare Part B Program Supplies
that may be eligible for reimbursement under Medicare Part B and/or a Medicare
Part B Sponsor Program.
1.32 [* * *]
2. RESPONSIBILITIES OF ESI.
2.1 Informing Plan Sponsors. ESI may inform those Plan Sponsors, which ESI
determines would benefit from utilizing ESI’s Medicare Part B Program, that it
utilizes NationsHealth to provide Medicare Part B services under the ESI
Medicare Part B Program. For purposes of this Section 2.1, the term “inform” may
include the following activities: (a) [* * *]
2.2 Additional Services Provided by ESI. ESI shall be responsible for providing
the following to NationsHealth:
[* * *]
2.3 Formulary Oversight. [* * *]
3. SERVICES PROVIDED BY AND RESPONSIBILITIES OF NATIONSHEALTH.
3.1 Generally; Covered Product List and Competitive Bidding; Regulatory
Compliance; Credentialing and Recredentialing.
(a) Generally. NationsHealth shall provide to ESI the Services described and set
forth in Section 3 of this Agreement, which are necessary for ESI to implement
the ESI Medicare Part B Program. Such Services shall be provided in accordance
with the specifications, conditions and time periods set forth in this
Agreement, including in the Exhibits appended hereto and in a professional
manner in compliance with the highest industry standards, care, skill, and
diligence. Accordingly, NationsHealth shall, and shall cause the NationsHealth
Pharmacies to, provide
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

4



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
Services hereunder, including the dispensing of Medicare Part B Program Drugs
and/or Supplies: (i) under the supervision of a licensed pharmacist (in the case
of Medicare Part B Program Drugs); (ii) in accordance with all applicable laws,
rules and regulations; (iii) in accordance with the applicable Medicare Part B
Sponsor Program and Plan Sponsor Requirements, if any; (iv) in accordance with
ESI’s on-line messaging that such NationsHealth Pharmacy receives from ESI; and
(v) in accordance with this Agreement, the Provider Manual, the Operation Guide,
any applicable quality assurance program(s), and any ESI policy and procedure.
Without limiting the generality of the foregoing, NationsHealth shall, and shall
cause the NationsHealth Pharmacies and its and their employees, independent
contractors and agents who perform Services hereunder, to perform such Services
in accordance with the highest professional standards prevailing in the
community at the time such Services are rendered, not engage in any conduct that
would jeopardize the health, welfare or safety of any Eligible Member, and at
all times use and employ such individual’s best efforts and skills, and exercise
such individual’s professional judgment in the rendering of Services hereunder.
In furtherance of the foregoing, ESI shall have no responsibility for
determining the suitability of any Medicare Part B Program Drug and/or Supply
for use by any Eligible Member, including, without limitation, any drug-allergy,
drug-drug or other adverse drug reaction likelihood or possibility, all of which
responsibility will be retained and discharged solely by NationsHealth. [* * *]
NationsHealth shall obtain the information from ESI by accessing ESI’s online
claims adjudication system and Eligibility Files. The parties agree to develop a
mutually acceptable process for accessing such information. The relationship
between NationsHealth and any Eligible Member is that of medical equipment
and/or pharmaceutical provider and patient. Nothing in this Agreement shall be
construed to require NationsHealth to provide any Services if, in
NationsHealth’s professional judgment, such Service should not be provided.
Notwithstanding the provisions of Section 3.10 (Non-Discrimination), nothing in
this Agreement shall limit NationsHealth pharmacists’ right to communicate
freely with Eligible Members, including the right to inform Eligible Members of
Services which the NationsHealth pharmacist believes are appropriate or
necessary and are included in the scope of this Agreement.
(b) Covered Product List and Competitive Bidding. [* * *]
(c) Regulatory Compliance. NationsHealth shall be responsible for ensuring CMS
regulatory compliance as it pertains to the Services it provides hereunder.
(d) Credentialing and Recredentialing.
(1) Generally. NationsHealth and the NationsHealth Pharmacies shall be eligible
to provide services hereunder, including dispensing Covered Medications, only
upon satisfaction of any credentialing and/or recredentialing and additional
requirements imposed by ESI, including, subject to subsection 3.1(d)(2), the
prompt completion of, and the provision of prompt written notice with any
updates to, the Provider Certification.
(2) Delegation. NationsHealth shall cause a representative of each NationsHealth
Pharmacy to complete and return to NationsHealth, who will promptly return to
ESI, all credentialing and recredentialing materials required by ESI from time
to time, including the provider Certification set forth in Exhibit D. [* * *]
Notwithstanding any of the foregoing, NationsHealth shall maintain such
credentialing/recredentialing information in a readily retrievable format.
Subject to all other conditions of acceptance, the parties acknowledge and agree
that no NationsHealth Pharmacy shall be able to participate in any ESI network
until such Provider Certification form or Exhibit E, as applicable, is received,
accepted and approved by ESI. NationsHealth shall be required to obtain
up-to-date information on each NationsHealth Pharmacy and must update the
Provider Certification [* * *] by: (i) requesting that each NationsHealth
Pharmacy complete a new Provider Certification and remit the same to
NationsHealth, who will forward the same to ESI; [* * *]. Notwithstanding the
immediately preceding sentence, in the event there is any change to the
information contained in the Provider Certification relating to NationsHealth or
any NationsHealth Pharmacy, NationsHealth shall provide prompt written notice of
such change(s) to ESI. [* * *] In the event NationsHealth is responsible for
maintaining credentialing and recredentialing information, including the
Provider Certifications or the information contained therein, NationsHealth
acknowledges and agrees to provide a copy of the same to ESI [* * *] of any
request made by ESI.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

5



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(3) New Pharmacy Locations Added. Notwithstanding the foregoing, as new
NationsHealth Pharmacies are added to NationsHealth (vis-à-vis, an updated
Exhibit C), the parties acknowledge and agree that a location shall not be
considered participating under this Agreement until ESI has received written
notice in substantially the same form as the notice set forth in Exhibit F,
attached hereto and incorporated herein by this reference, from NationsHealth
that a new location has been added, it has received the NationsHealth Pharmacy’s
Provider Certification (or the equivalent information) and the representations
and warranties in Exhibit E are applicable to such new location and ESI has
accepted and approved such NationsHealth Pharmacy for participation.
(4) Failure to Comply. In the event NationsHealth fails to promptly complete or
at any time provide prompt updated information to the Provider Certification or
fails to comply with any other credentialing/recredentialing requirements
required by ESI from time to time, such failure shall constitute a breach of
this Agreement and ESI may terminate NationsHealth or any NationsHealth Pharmacy
in accordance with the provisions of Section 5.2(b) of this Agreement. For
purposes of this Section 3.1(d), “prompt” and “promptly” shall mean: (i) with
respect to initial credentialing, prior to the Effective Date of this Agreement;
and (ii) with respect to recredentialing or any notification that information
has changed, within [* * *] of the request for recredentialing or any change in
information.
3.2 Receipt and Verification of Prescription Request or Supply Order. Subject to
the verification of eligibility as described in Section 3.3, [* * *].
NationsHealth further agrees that: [* * *] and (iii) it shall be solely
responsible for the accuracy of any such prescription or supply authorization
and the dispensing thereof by NationsHealth.
3.3 Verification of Coverage and Eligibility; Determination of Coverage Under
Medicare Part B.
(a) Eligibility Files and Initial Eligibility Check. ESI shall provide to
NationsHealth Plan Sponsor eligibility files as set forth in greater detail in
the Operation Guide (the “Eligibility Files”). [* * *]
(b) Determination of Coverage under Medicare Part B. Subject to the provisions
of Section 3.3(a), upon receipt of a Prescription Request or Supply Order, or a
call or other contact from an Eligible Member, NationsHealth shall require each
Eligible Member requesting Medicare Part B Program Drugs and/or Supplies to
present the information on such individual’s Identification Card. The
NationsHealth Pharmacy shall take such other reasonable steps to determine that
the presenter of the information on the Eligible Member’s Identification Card
is: (i) the Eligible Member or such Eligible Member’s covered dependent; and
(ii) check the Eligibility Files to determine that such individual is eligible
for benefits under Medicare Part B. [* * *]
3.4 Dispensing; When Additional Information is Necessary; Commingling of
Medicare Part B and Medicare Part D and Plan Sponsor Formulary Deviations;
Special Handling; Education Outreach.
(a) Dispensing. Upon receipt of a Prescription Request or Supply Order,
NationsHealth shall have [* * *] to process and dispense such Prescription
Request and/or Supply Order.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

6



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(b) Additional Information Necessary To Complete A Request. In the event
NationsHealth requires additional information necessary to complete the
Prescription Request and/or Supply Order, it shall request the information
needed from the appropriate individual or entity.
(c) [* * *]
(d) Special Handling and Delivery. NationsHealth agrees and acknowledges that
the delivery of Medicare Part B Drugs and/or Supplies may require special
handling, e.g. refrigeration, oversized shipping, etc. NationsHealth shall use
its best efforts to adhere to any such special handling instructions and/or
requirements. NationsHealth shall ensure delivery of each dispensed Prescription
Request and Supply Order and will track the delivery thereof to the Eligible
Member in accordance with all applicable laws, rules and regulations, including
the Medicare Part B rules and regulations. NationsHealth acknowledges and agrees
that Plan Sponsors may have preferences for shipping carriers used by
NationsHealth (i.e., use or non-use of a specific carrier) to deliver
Prescription Requests and Supply Orders and shall abide by such preferences,
which shall be communicated to NationsHealth by ESI as applicable.
(e) [* * *]
3.5 Claims Submission and Processing When Secondary Coverage; Coordination of
Benefits.
(a) Generally. Subject to the coordination of benefits requirements contained in
Section 3.5(b) of this Agreement, NationsHealth agrees that it shall not, and
shall cause the NationsHealth Pharmacies to not, submit a claim to ESI until it
has preliminarily determined that the individual requesting the Medicare Part B
Program Drugs and/or Supplies is eligible for Medicare Part B benefits, is
eligible for benefits under the Medicare Part B Sponsor Program and that the
Prescription Request or Supply Order presented is valid and issued in accordance
with applicable laws, rules and regulations and accepted and verified by
NationsHealth as described in Section 3.2 of this Agreement. ESI shall have the
right to reverse any claim submitted by NationsHealth and offset such amount
owed against any amount owing to NationsHealth by ESI for any claim improperly
submitted by NationsHealth wherein NationsHealth or the NationsHealth Pharmacy
failed to correctly check an individual’s eligibility for Medicare Part B
benefits under the Medicare Part B Sponsor Program or verify that the
Prescription Request or Supply Order was issued in accordance with applicable
laws, rules and regulations as described in Section 3.2 of this Agreement.
(b) Submission and Coordination of Benefits. Subject to the requirements of
Section 3.6 of this Agreement, claims shall be submitted only for Eligible
Members in accordance with the remainder of this Subsection 3.5(b), the Provider
Manual and the Operation Guide. NationsHealth shall, and shall cause the
NationsHealth Pharmacies to, [* * *] Claims submission shall include the
specific information set forth in the Provider Manual and any additional
information required by ESI necessary for ESI to process the claim. If a claim
cannot be transmitted [* * *] as set forth in the Provider Manual for any
reason, the NationsHealth Pharmacy shall make reasonable attempts to retransmit
the claim. If such retransmissions fail, the NationsHealth Pharmacy shall follow
the procedures for transmission failures contained in the Provider Manual.
NationsHealth shall provide to ESI, at a minimum, all Prescription Request
and/or Supply Order and reimbursement information necessary for ESI to
adjudicate the secondary coverage. Once known by ESI, ESI will notify
NationsHealth of the amount of secondary coverage payable by Plan Sponsor and
will remit such amount to NationsHealth in accordance with the provisions set
forth in Exhibit G of this Agreement. [* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

7



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(c) Reversals for Returns. Any claims that were approved for payment by ESI and
then returned by the Eligible Member, in whole or in part, shall be reported to
ESI [* * *]. Unless a shorter time period is required by a Plan Sponsor or law
(and then in accordance with such Plan Sponsor’s requirements or the law),
NationsHealth shall process returns received on a [* * *] basis and reconcile
such returns within [* * *] of the return received date. NationsHealth will
submit a reconciliation report along with a refund check for the returned claims
which were paid by ESI within [* * *] of the return received date. In the event
NationsHealth fails to remit the refund check to ESI or there is a discrepancy
regarding the amount due to ESI, ESI may offset such amounts owed to ESI against
amounts owed or owing to NationsHealth.
(d) Cooperation. NationsHealth shall, and shall cause the NationsHealth
Pharmacies to, cooperate with ESI and to provide any information reasonably
requested by ESI in order to verify any information submitted with a claim
necessary to pay the claim.
3.6 Collection of Deductibles, Copayments and Shipping Charges; Reimbursement
from Medicare Part B Carrier; Member Hold-Harmless; Violation.
(a) Deductibles and Copayments; Shipping Charges. NationsHealth shall, and shall
cause the NationsHealth Pharmacies to, use its best efforts to collect from each
Eligible Member: (i) such individual’s Deductible, if applicable, as indicated
by the individual’s Medicare Part B carrier; and (ii) the applicable Copayment
indicated by ESI [* * *] as a result of the submission by NationsHealth of the
coordination of benefit claim, in accordance with the Provider Manual.
Deductibles and Copayments may not be waived or discounted except as permitted
by law. Unless directed by ESI in writing and in accordance with applicable law,
NationsHealth shall not collect any greater amount or any other taxes, fees,
surcharges or compensation from any Eligible Member for any Medicare Part B
Program Drugs and/or Supplies or related services provided in connection
therewith. [* * *] In no event will ESI be liable for any Deductible, Copayment
or shipping charges, unless such Deductible, Copayment or shipping charge is
covered by the Plan Sponsor as a result of the coordination of benefits.
(b) Reimbursement from Medicare Part B Carrier. NationsHealth shall use its best
efforts to seek reimbursement from the appropriate Medicare Part B carrier (the
“Carrier”) for such Medicare Part B Program Drugs and/or Supplies dispensed by
NationsHealth under this Agreement. Consequently, NationsHealth shall submit
primary claims to the Carrier within [* * *] of dispensing the Medicare Part B
Program Drugs and/or Supplies. In connection with the Services, only after
determining that an individual is a Medicare Part B beneficiary and an Eligible
Member shall NationsHealth generate and submit a CMS 1500 form or the electronic
equivalent, and any other form necessary, to receive reimbursement from the
Carrier under Medicare Part B. [* * *] NationsHealth agrees that if a Carrier
does not approve the claim because the claim submission was incomplete,
NationsHealth will resubmit the claim with the complete and/or correct
information. With respect to claims submitted to CMS for reimbursement under
Medicare Part B that are appealed and therefore, go through the Medicare claims
appeal process, the parties agree to work in good faith with the applicable Plan
Sponsor so that the claim may be submitted [* * *]. Notwithstanding the
foregoing, in the event that ESI denies a claim for timely filing or any other
reason, NationsHealth shall be permitted to submit the claim to the secondary or
tertiary insurance.
(c) [* * *]
(d) Violation. In the event ESI determines that NationsHealth (or any
NationsHealth Pharmacy) has violated any portion of this Section 3.6 by
inappropriately collecting amounts to which it is not entitled, then ESI shall
have the right to offset such inappropriate amounts collected against any
amounts owed to NationsHealth by ESI.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

8



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
3.7 Maintenance of Shipping Log. NationsHealth shall, and shall cause the
NationsHealth Pharmacies to, maintain a shipping log (or other evidence
specifically approved in writing by ESI), which at a minimum is incompliance
with CMS guidelines. The shipping log will include entries documenting the
shipment and proof of delivery of each Medicare Part B Program Drug and/or
Supply dispensed to Eligible Members. Since the Medicare Part B Program Drug(s)
and/or Supplies are mailed or shipped to the Eligible Member, NationsHealth must
obtain from the delivery carrier, and maintain verification of (if not
maintained in written format, then in a format that is readily retrievable and
easily converted to written format), proof of delivery of the Medicare Part B
Program Drug(s) and/or Supplies sent to the Eligible Member. ESI shall not be
liable for payment of any claims for Medicare Part B Program Drug(s) and/or
Supplies that are not properly documented in the shipping log via delivery
verification and proof of delivery as required hereunder. ESI may reverse claims
for Medicare Part B Program Drug(s) and/or Supplies not verifiable through the
shipping log (or other applicable evidence as determined by ESI in its sole
discretion) and offset any amount owing to ESI against amounts owed to
NationsHealth as more specifically set forth in Section 3.14 (Audit) of this
Agreement regarding audits and in the Provider Manual.
3.8 Consultation Services. NationsHealth shall, and shall cause the
NationsHealth Pharmacies to, provide reasonable and appropriate drug product
consultation and counseling services. Reasonable and appropriate consultation
and counseling services shall include, as a minimum, such consultation and
counseling as required by applicable federal and state laws, rules and
regulations and Medicare Part B.
3.9 [* * *]
3.10 Non-Discrimination. NationsHealth shall not, and shall cause the
NationsHealth Pharmacies to not, refuse to provide Services required under
Medicare Part B or any Medicare Part B Sponsor Program or attempt to disenroll
any Eligible Member. NationsHealth agrees, and shall cause the NationsHealth
Pharmacies to agree, to render Services hereunder to Eligible Members in the
same manner and with the same standards as offered to other customers.
NationsHealth shall, and shall cause the NationsHealth Pharmacies to, not
discriminate in the performance of Services hereunder against any Eligible
Member because of race, national origin, color, ancestry, sex, marital status,
sexual orientation, religion, age, medical condition, health status, disability,
political convictions, source of payment or participation in Medicare Part B or
any Medicare Part B Sponsor Program. NationsHealth agrees that the
administrative and billing practices applied for products and services that are
not Medicare Part B Program Drugs and/or Supplies provided to Eligible Members
shall be no less favorable than such practices applied to other customers.
3.11 Compliance with Agreement; Laws; Licenses and Permits. NationsHealth shall,
and shall cause the NationsHealth Pharmacies and its and their personnel to, be
bound by and comply with the provisions of this Agreement and all applicable
laws, rules and regulations including, but not limited to, fraud, waste and
abuse laws and applicable state boards of pharmacy and other applicable
governmental bodies’ laws, rules and regulations. NationsHealth shall obtain and
maintain in good standing, and shall cause each NationsHealth Pharmacy and
pharmacist to obtain and maintain in good standing, at all times, all required
federal, state and local licenses, certificates and permits that are necessary
to allow NationsHealth, the NationsHealth Pharmacies and pharmacists (as
applicable) to dispense and/or supply Medicare Part B Program Drugs and/or
Supplies (as applicable) to Eligible Members, and any other certificates or
qualifications that may be reasonably required by ESI from time to time.
NationsHealth shall notify ESI in writing immediately in the event of any
suspension, revocation, restriction, limitation or any other disciplinary action
taken against or placed on any such license, certificate or permit or any
suspension, restriction, limitation or exclusion from participation in any
federal or state health care or other government program. NationsHealth shall
(and shall cause the NationsHealth Pharmacies and pharmacists to) provide
evidence of such good standing, certification and licensure without charge to
ESI, a Plan Sponsor or a designee of ESI or Plan Sponsor within five (5) days of
written request by ESI.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

9



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
3.12 Compliance.
(a) With Medicare Part B Sponsor Program and Plan Sponsor Requirements.
NationsHealth shall, and shall cause the NationsHealth Pharmacies to, comply
with each Medicare Part B Sponsor Program and the Plan Sponsor Requirements
communicated to NationsHealth or NationsHealth Pharmacies in writing from time
to time, including by facsimile, electronic mail transmission, or through [* *
*]. Failure to comply may result in sanctions, up to and including, termination
as otherwise set forth in the Provider Manual. Additionally, NationsHealth
agrees, and it shall cause the NationsHealth Pharmacies to agree, that it shall
not engage in any activity that would have or has the effect of or encourages an
Eligible Member to not submit a claim for Medicare Part B Program Drugs and/or
Supplies to such Eligible Member’s Plan Sponsor for coverage under the Member’s
Medicare Part B Sponsor Program, provided that the submission of claims by
NationsHealth in accordance with this Agreement shall not be deemed to violate
this sentence.
(b) With ESI’s Quality Assurance Programs (e.g., UR, QA, etc.), Formularies and
Provider Manual. NationsHealth shall, and shall cause the NationsHealth
Pharmacies to, cooperate with ESI and participate in any and all utilization
review, and/or quality assurance programs, procedures, peer review,
credentialing/recredentialing processes, audit systems and any complaint
resolution procedures established by ESI or required by a Plan Sponsor from time
to time. Further, NationsHealth shall, and shall cause the NationsHealth
Pharmacies to, abide by, comply with and carry out all determinations resulting
from such processes or procedures.
(c) Without limiting the generality of the foregoing, NationsHealth shall, and
shall cause each NationsHealth Pharmacy to: (i) cooperate with ESI’s procedures
for utilization review and generic substitution, as set forth from time to time
in the Provider Manual; (ii) comply with ESI’s procedures for calling
prescribers to facilitate generic substitution and Formulary compliance
(including Plan Sponsor Formulary compliance), and other programs established by
a Plan Sponsor, as set forth from time to time in the Provider Manual; and
(iii) comply with the Provider Manual, as may be updated and amended from time
to time by ESI, in its sole discretion. NationsHealth and the NationsHealth
Pharmacies shall use best efforts to comply with the applicable Formulary when
dispensing Medicare Part B Drugs and/or Supplies to Eligible Members. Without
limiting the generality of the foregoing, in no event will NationsHealth or the
NationsHealth Pharmacies attempt to switch an Eligible Member’s prescription to
a drug that is not a Formulary drug on the applicable Formulary, except for
generic substitution opportunities or where required by medical necessity.
Neither NationsHealth nor any NationsHealth Pharmacy will implement any
substitution program for Eligible Members of Medicare Part B Sponsor Program
that is inconsistent with such Medicare Part B Sponsor Program, including the
applicable Formulary.
3.13 Records.
(a) Generally. NationsHealth shall, and shall cause the NationsHealth Pharmacies
to, for a period of [* * *] following the Agreement year in which Medicare
Part B Drugs and/or Supplies were provided to Eligible Members, or in accordance
with applicable law, if longer, cause the NationsHealth Pharmacies to, maintain:
(i) all medical, business, financial and administrative records, including, all
books, contracts, medical records, and patient care documentation; (ii) original
Prescription Requests and Supply Orders; (iii) shipping logs (or other evidence
approved in writing by ESI as discussed in greater detail in Section 3.7);
(iv) wholesaler, manufacturer and distributor purchase records, excluding
pricing; (v) prescriber information; (vi) patient profiles; and (vii) such other
records and information relating to Medicare Part B Drugs and/or Supplies
provided to Eligible Members as may be reasonably required by ESI from time to
time. NationsHealth shall maintain such records in a readily retrievable manner.
The parties agree that such records shall be treated as confidential so as to
comply with Section 8 of this Agreement and all applicable state and Federal
laws regarding the confidentiality of patient records. NationsHealth and
NationsHealth Pharmacies agree that they shall not disclose by sale, or
exchange, whether or not for profit, any ESI identifiable medical, financial or
administrative records or data relating to ESI and/or its Plan Sponsor’s
Eligible Members and their Prescription Requests or Supply Orders that they
obtain as a result of providing services hereunder, including the Services,
without first obtaining ESI’s written approval. Notwithstanding the foregoing
and subject to Section 8 (Confidentiality), NationsHealth and NationsHealth
Pharmacies shall be permitted to disclose such information (i) to its and their
attorneys, auditors or similar confidential advisors as may be necessary for
them to perform their legitimate professional duties and (ii) as may be required
by law or regulation.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

10



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(b) Requests for Information. NationsHealth authorizes appropriate agencies,
including, but not limited to, governmental authorities, third party payors,
professional review entities and such other organizations, to release to ESI,
information deemed by ESI to be necessary to determine NationsHealth’s (or any
of the NationsHealth Pharmacies’) compliance with this Agreement, including all
policies and procedures, the Operation Guide and the Provider Manual.
NationsHealth shall, or shall cause the NationsHealth Pharmacy(ies) to, provide
copies of all records requested by ESI or Plan Sponsor, or their designee,
within [* * *] from the date such request is made, or within such shorter time
as may be required by applicable laws, rules or regulations or in order to
comply with any court order or other similar legal request or requirement.
(c) Failure to Comply. In the event NationsHealth (or any NationsHealth
Pharmacy) fails to comply with the requirements of Section 3.13, ESI shall have
the right to withhold payments to NationsHealth or any NationsHealth Pharmacy,
in ESI’s sole discretion, until NationsHealth or NationsHealth Pharmacy, as the
case may be, corrects such failure by fully complying with the requirements of
this Section 3.13.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

11



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
3.14 Audit.
(a) Generally. NationsHealth agrees (and shall cause the NationsHealth
Pharmacies to agree) that ESI or a third party authorized by ESI may, upon
reasonable prior notice, inspect, review, audit, and reproduce, during
NationsHealth’s regular business hours and without charge to ESI, any of
NationsHealth’s (or NationsHealth Pharmacy’s, as applicable) medical, business,
financial and administrative records relating to NationsHealth’s performance
under this Agreement, [* * *] (or other evidence approved in writing by ESI); [*
* *]; and such other applicable records and information, as may be required by
ESI from time to time. ESI may reproduce these records as may be necessary for
ESI to demonstrate an alleged error or noncompliance by, or overpayment to,
NationsHealth. The parties agree that all such records shall be maintained in
accordance with all applicable state and Federal laws regarding the
confidentiality of patient records. If NationsHealth or any NationsHealth
Pharmacy is found to be in violation of this Agreement or any applicable network
guidelines, including the Provider Manual or the Operation Guide, NationsHealth
and/or such NationsHealth Pharmacy shall be subject to disciplinary action as
determined by [* * *]. Further, in the event any audit uncovers that
NationsHealth (or NationsHealth Pharmacy) was paid an amount in excess of the
amount due to NationsHealth (or NationsHealth Pharmacy) pursuant to and in
accordance with this Agreement, ESI shall be entitled to recover any such
overpayment. The methods used to collect amounts due hereunder to ESI as a
result of audit discrepancies or unsubstantiated claims may include, but are not
limited to, an offset against any amount owed to NationsHealth or any
NationsHealth Pharmacy. Accordingly, ESI shall notify NationsHealth in writing
of such audit results, including such excess payments and shall have the right
to offset against any amounts owing to NationsHealth any such amounts owing or
potentially owed to ESI for discrepant or unsubstantiated claims or other
audit-related costs, including fines which may be imposed as further described
in the Provider Manual. Audit results may also be disclosed to Plan Sponsors.
NationsHealth shall have the right to dispute and appeal any final audit
determination as provided in the Provider Manual. If ESI requires additional
reimbursement from NationsHealth (e.g., not recovered by the offset),
NationsHealth shall have [* * *] from the date of written notification to
reimburse ESI the excess payment amounts. [* * *]
(b) Government Auditors. To the extent required by Section 1861(v)(1)(l) of the
Social Security Act, 42 U.S.C. Section 1395x(v)(1)(l), as amended, the parties
shall, upon proper written request, allow the United States Department of Health
and Human Services, the Comptroller General of the United States and their duly
authorized representatives access to the Agreement and to books, documents and
records necessary to verify the nature and extent of the costs incurred pursuant
to the Agreement at any time during the Term of the Agreement and for an
additional period of four (4) years following the last date goods are furnished
under the Agreement, or such longer period as may be required under applicable
law.
(c) Failure to Comply. In the event NationsHealth fails to comply with the
requirements of this Section 3.14, ESI shall have the right to reverse and
charge back all applicable paid claims (e.g., those subject to the audit) and
may, pursuant to Section 5.2(c), immediately terminate this Agreement, in ESI’s
sole discretion.
(d) No Recourse Against Eligible Members or Plan Sponsors. In the event ESI
collects from NationsHealth amounts due as a result of any audit discrepancy,
NationsHealth shall not (and shall cause the NationsHealth Pharmacies to not)
seek compensation or reimbursement from, or have any recourse against any
Eligible Member or Plan Sponsor in relation to such collection.
(e) Dispute Resolution. Subject to the requirements of Section 13.15 [* * *] of
this Agreement, the obligations of NationsHealth and the procedure for dispute
resolution involving any audit shall be as set forth in the Provider Manual.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

12



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
3.15 Disaster Planning. NationsHealth agrees that it shall (and shall cause the
NationsHealth Pharmacies to) cooperate and coordinate with ESI in implementing
any commercially reasonable disaster planning efforts undertaken by ESI to
ensure that Eligible Members receive continuous care, including continued
provision of prescription medications and supplies together with Medicare Part B
Drugs and/or Supplies to Eligible Members, in the event of any Force Majeure (as
described in Section 13.9 of this Agreement).
3.16 Counterfeit Reporting. [* * *]
3.17 Hours of Service. NationsHealth shall, and shall cause the NationsHealth
Pharmacies to, provide Services hereunder according to the hours of service set
forth in NationsHealth’s Provider Certification information, as may be updated
from time to time by NationsHealth with the reasonable approval of ESI.
3.18 Multiple Pharmacies. Any NationsHealth Pharmacy or other facility providing
Services hereunder shall provide Services to Eligible Members in accordance with
this Agreement unless NationsHealth and ESI otherwise agree in writing.
NationsHealth shall provide ESI with prompt written notice of any changes to
NationsHealth’s Pharmacy locations, including, additions and deletions, so that
ESI may update its records; except, that, in any instance where an addition or
deletion would have a material impact on the ESI Medicare Part B Program or any
Medicare Part B Sponsor Program, as determined in ESI’s sole authority and
discretion, ESI shall determine whether such location(s) will be added or
deleted under this Agreement and communicate the same to NationsHealth in
writing. In the event ESI determines that a location may not be added or deleted
hereunder due to such change materially impacting the ESI Medicare Part B
Program or any Medicare Part B Sponsor Program, NationsHealth agrees that is
shall not add or delete such location (except if such deletion is due to the
sale of such location to an entity or individual that is not an Affiliate of
NationsHealth). Additionally, any right ESI has to offset amounts owing to ESI
hereunder against amounts owed to NationsHealth or any NationsHealth Pharmacy
may, at ESI’s sole discretion, be offset against amounts owed to NationsHealth
or any NationsHealth Pharmacy regardless of which location is responsible for
the amount owed.
4. PAYMENT FOR MEDICARE PART B DRUGS AND/OR SUPPLIES; CHARGES; INCORRECT
PAYMENTS; TAXES.
4.1 Payment to NationsHealth.
(a) Generally. For Services performed in accordance with the terms and
conditions of this Agreement, ESI shall pay NationsHealth in accordance with
Exhibit G, less the applicable Deductible and Copayment. Payment shall be based
upon the information submitted for each claim by NationsHealth to ESI in
accordance with Section 3.5 of this Agreement. Unless otherwise required by
applicable law, [* * *]. Additional information, or rejected or disputed claims
must be submitted or resubmitted, as applicable, by NationsHealth within [* * *]
of the request for additional information, initial rejection or dispute. ESI may
deny payment for any claim not submitted within this time period. Further, ESI
may refuse to pay any claim or may reverse payment of any claim that is not
submitted in accordance with the terms and conditions of this Agreement.
Notwithstanding the foregoing, with respect to claims submitted to CMS for
reimbursement under Medicare Part B that are appealed and therefore, go through
the Medicare claims appeal process, the parties agree to work in good faith with
the applicable Plan Sponsor so that the claim may be submitted after the
expiration of the [* * *]; provided, however, NationsHealth acknowledges and
agrees that any decision to allow the claim to be processed after the expiration
of the [* * *] shall be made solely by the Plan Sponsor and there is no
guarantee that the Plan Sponsor will allow such claim to be processed; and
provided further that in such case, NationsHealth agrees to provide any
additional information necessary for such claim to be a “complete claim” within
the [* * *] of the request for additional information.
(b) [* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

13



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
4.2 Incorrect Payments.
(a) Generally. Any payments made to NationsHealth (or any NationsHealth
Pharmacy) in excess of any amount properly determined to be due by ESI, if any,
under this Agreement, due to an error by either party, inaccurate claims
submission or information submitted by NationsHealth (or discovered through any
audit as described in Section 3.14 (Audit) of this Agreement), may be recovered
by ESI from NationsHealth (or any individual NationsHealth Pharmacy). ESI shall
notify NationsHealth (and NationsHealth Pharmacy, if applicable) in writing of
such excess payment(s) and shall have the right to either offset the excess
payment amount as provided in Section 3.14 or require prompt reimbursement from
NationsHealth.
(b) Remittance Advices. NationsHealth acknowledges and agrees (and shall cause
its NationsHealth Pharmacy(ies) to acknowledge and agree) that it is obligated
to review remittance advices received from ESI to verify their accuracy.
NationsHealth must notify ESI in writing of any alleged error, miscalculation,
or discrepancy (and a detailed basis of such allegation) whether paid, denied,
reversed or rejected, within [* * *] of the date of each remittance advice if it
disputes any information thereon as further described in the Provider Manual.
Otherwise, NationsHealth will be deemed to have confirmed the accuracy of the
claims processed under such remittance advice and waives any claim it may have
for errors, miscalculations or discrepancies if it fails to object within such
period. Further and notwithstanding the foregoing, NationsHealth acknowledges
and agrees (and shall cause its NationsHealth Pharmacy(ies) to acknowledge and
agree) that it shall notify ESI in writing within [* * *]. Upon proper notice to
ESI and verification of amounts to be paid, if any, ESI shall only be
responsible for remitting additional payments to a NationsHealth in connection
with the specific disputed remittance advice; except, that, if NationsHealth has
breached any provision of this Agreement with respect to such claim, ESI shall
have no obligation to reimburse NationsHealth for the claim. If NationsHealth
does not notify ESI in the manner and time provided herein, ESI shall have no
further responsibility with respect to such remittance. Notwithstanding any of
the foregoing, in no event shall ESI be liable above or beyond the appropriately
applied rates, as determined by ESI, that are agreed to by the parties as set
forth in Exhibit G.
(c) Taxes. If permitted by the terms of its agreement with the Plan Sponsor, ESI
will bill the Plan Sponsor for any Federal, state, or local sales taxes payable
with respect to NationsHealth’s sales of Medicare Part B Drugs and/or Supplies
to an Eligible Member, and will remit to NationsHealth any such taxes collected
from Plan Sponsors. NationsHealth shall remit, or cause the NationsHealth
Pharmacies to remit, any such sales taxes to the appropriate taxing authority.
NationsHealth or the NationsHealth Pharmacies shall be solely responsible for
any other taxes or surcharges associated with their performance under this
Agreement. Applicable sales or other tax imposed by law on the dispensing of
Medicare Part B Drugs and/or Supplies to Eligible Members not reimbursed by the
Plan Sponsor or ESI or included in the Copayment/Deductible may be pursued with
the Eligible Member in accordance with applicable laws, rules and regulations,
subject to the restrictions, if any, imposed by such Eligible Member’s Plan
Sponsor. In no event, including non-payment by Plan Sponsor or any Eligible
Member, will ESI be liable for any Federal, state, or local sales taxes
hereunder. For purposes of this Section 4.2(c), “sales tax” means any excise tax
on Medicare Part B Drugs and/or Supplies now or hereafter in existence required
to be collected or paid by a retail seller on consumer retail sales, whether
designed as a sales tax, gross receipts tax, retail occupation tax, value added
tax, or otherwise.
4.3 Fair Market Value. Both parties acknowledge and agree that the reimbursement
provided herein represents the fair market value for the services provided by
the parties hereunder, including the provision of Services, negotiated at arms
length without regard to the volume or value of referrals or any other business
between the parties.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

14



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
5. TERM AND TERMINATION.
5.1 Term. Unless earlier terminated as provided in Section 5.2 of this
Agreement, the term of this Agreement shall begin on the Effective Date and
continue for a period of three (3) years (the “Initial Term”). Thereafter, this
Agreement shall automatically renew for successive two (2) year terms (each, a
“Renewal Term”) unless either party provides one hundred and eighty (180) days
prior written notice to the other party of its intent not to renew this
Agreement or this Agreement is earlier terminated as provided in Section 5.2
(the “Initial Term” and any “Renewal Term” shall collectively be referred to
herein as the “Term”).
5.2 Termination.
[* * *]
6. OPERATION GUIDE.
6.1 Generally. ESI will forward all Supply Orders and Prescription Requests in
accordance with the terms of this Agreement and the Operation Guide.
NationsHealth shall communicate via the Electronic Channel all dispensing and
delivery records as well as communicate all updates to clinical records to ESI.
6.2 Development of Operation Guide. [* * *] to develop the Operation Guide by
the Effective Date of this Agreement, but in no event later than [* * *] after
the Effective Date. To the best of ESI’s knowledge and intent, the Operation
Guide shall be consistent with all applicable laws, rules and regulations. To
the extent the Operation Guide is inconsistent with any law, rule or regulation,
the specific law, rule or regulation shall prevail and ESI agrees to amend the
Operation Guide accordingly.
6.3 Guidelines for the Operation Guide. The Operation Guide shall include the
development and implementation of a secure electronic channel (“Electronic
Channel”) between ESI and NationsHealth. [* * *]
6.4 Costs and Intellectual Property Rights Relating to the Electronic Channel.
NationsHealth shall be responsible for its own costs associated with the
development and implementation necessary to perform any of its obligations under
this Agreement from the point after which a Supply Order or Prescription Request
is received from ESI. Any intellectual property created or developed by ESI to
develop and establish the Electronic Channel or the connectivity between ESI and
NationsHealth’s operating systems shall be the sole property of ESI. Any
intellectual property created or developed solely by NationsHealth to develop
and establish the Electronic Channel or the connectivity between ESI and
NationsHealth’s operating systems shall be the sole property of NationsHealth.
ESI shall take such actions as reasonably necessary to maintain the Electronic
Channel. The parties agree to [* * *] incurred in connection with the
maintenance of the Electronic Channel during the Term of this Agreement, [* *
*].
6.5 Electronic Communication. ESI and NationsHealth agree to maintain the
capability to send, receive, or display electronic messages to and from
NationsHealth or its designated agent in accordance with HIPAA transaction
standards and standards as may be established from time to time and mutually
agreed to by the parties. ESI and NationsHealth shall receive all messages
transmitted by the other party in accordance with the Operation Guide and take
appropriate action upon receipt of such messages.
7. PERFORMANCE STANDARDS.
7.1 [* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

15



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
7.2 Reserved.
7.3 Other Performance Standards. [* * *]
8. CONFIDENTIALITY.
8.1 Generally. ESI acknowledges and agrees, and NationsHealth acknowledges and
agrees, itself and on behalf of the NationsHealth Pharmacies, that in the
performance of Services hereunder, the parties will come into contact with
certain confidential business and other information regarding and belonging to
the other party. “ESI Confidential Information” includes, but is not limited to,
the following: (a) the terms and conditions of this Agreement, all information
provided to NationsHealth in order for NationsHealth to provide Services to
Eligible Members (e.g., eligibility information including Eligibility Files and
Eligible Member and Plan Sponsor information, etc.) and all information
disclosed to NationsHealth pursuant to negotiations between the parties; (b) all
information pertaining to ESI’s business and services, including pricing and
other financial and contractual arrangements, products, programs, services,
business practices, marketing strategies, and customer lists; (c) ESI’s manuals,
policies and procedures, including quality assurance procedures, and any other
similar information provided to NationsHealth, and all copies thereof regardless
of the medium in which it is provided (e.g., paper or electronic); (d) ESI’s
information technology, including all databases, software, applications,
systems, layouts, designs, formats, procedures, and processes; (e) information
pertaining to ESI’s Plan Sponsors, any Medicare Part B Sponsor Program, and all
formularies; and (f) all ESI files, analyses, publications, reports, edits,
protocols, and any other documents, both internal and available to NationsHealth
(collectively, (a) through (f) shall be referred to herein as “ESI’s
Confidential Information”). “NationsHealth Confidential Information” includes
(g) all information disclosed to ESI pursuant to negotiations between the
parties; (h) all information pertaining to NationsHealth’s business and
services, including pricing and other financial and contractual arrangements,
products, programs, services, business practices, marketing strategies, and
customer lists; (i) NationsHealth’s information technology, including all
databases, software, applications, systems, layouts, designs, formats,
procedures, and processes; and (j) all NationsHealth files, analyses,
publications, reports, edits, protocols, and any other documents, both internal
and available to ESI (collectively, (g) through (j) shall be referred to herein
as “NationsHealth Confidential Information”). ESI agrees that it shall not, and
NationsHealth agrees that it shall not (and shall cause the NationsHealth
Pharmacies and its and their employees, officers, directors, independent
contractors and agents to agree to not) disclose, sell, assign, transfer, give
or use or enable anyone else to disclose, sell, assign, transfer, give or use,
in whole or in part, any of the other party’s Confidential Information to any
third party. Confidential Information of the other party may be disclosed to
employees, agents or contractors of a party only to the extent necessary for
such party to perform their duties and only if they undertake the obligations of
confidentiality as provided herein. Additionally, ESI may disclose Confidential
Information to comply with its contractual obligations with its Plan Sponsors.
NationsHealth must (and shall cause the NationsHealth Pharmacies to) immediately
notify ESI if it becomes aware of any unauthorized use of ESI Confidential
Information. ESI shall immediately notify NationsHealth if it becomes aware of
any unauthorized use of NationsHealth Confidential Information. Each party
agrees to immediately return all of the other party’s Confidential Information
to the other party upon request and/or upon termination of this Agreement for
any reason; except, that, each party may retain one (1) copy of the other
party’s Confidential Information for evidentiary purposes only.
8.2 Certain Disclosures. If the Receiving Party is requested or required (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand, any informal or formal investigation by
any government or governmental agency or authority, law or regulation, or
otherwise) to disclose any of the other party’s Confidential Information, the
Receiving Party will notify the Disclosing Party promptly in writing so that the
Disclosing Party may seek a protective order or other appropriate remedy or, in
its sole discretion, waive compliance with the terms of this Agreement. The
Receiving Party agrees not to oppose any action by the Disclosing Party to
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

16



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
obtain a protective order or other appropriate remedy. If no such protective
order or other remedy is obtained, or the Disclosing Party waives compliance
with the terms of this Agreement, the Receiving Party will furnish only that
portion of the other party’s Confidential Information which it is advised by
counsel is legally required and will exercise its reasonable best efforts to
obtain reliable assurance that confidential treatment will be accorded the other
party’s Confidential Information. Either party may disclose the Agreement if
required by applicable securities laws; provided, however, that the Disclosing
Party shall redact any pricing and reimbursement-related terms; ensure that the
confidential header contained in this Agreement is placed on the copy disclosed;
and notify ESI in writing prior to disclosure.
8.3 Exceptions. The “Confidential Information” of a party shall not include: (a)
information which is public or becomes public through no fault of the party
having the obligation to keep such information confidential, including the
Receiving Party; (b) information which the Receiving Party has knowledge of
prior to receipt hereunder, other than under an obligation of confidentiality,
as evidenced in writing and dated prior to the Effective Date of this Agreement;
and (c) information which is received by the Receiving Party from a third person
not under an obligation of confidentiality.
8.4 HIPAA. ESI shall and NationsHealth shall, and shall cause the NationsHealth
Pharmacies to, comply with all federal and state laws, rules and regulations
regarding the confidentiality of patient information, including, but not limited
to, compliance with the Health Insurance Portability and Accountability Act of
1996 as amended, including applicable rules, regulations and official guidance
promulgated thereunder (collectively, “HIPAA”) by the U.S. Department of Health
and Human Services or otherwise. To the extent NationsHealth is determined to be
a Business Associate (as such term is defined by HIPAA) of ESI’s (or any ESI
Affiliate), then NationsHealth agrees to act in accordance with the terms of
that certain Business Associate Agreement dated as of November 30, 2007, by and
between the parties, a copy of which is attached hereto as Exhibit J and
incorporated herein by this reference.
8.5 Remedies. The parties acknowledge and agree that any breach of Section 8 of
this Agreement would cause immediate and irreparable injury or loss to the
non-breaching party that cannot be fully remedied by monetary damages.
Accordingly, if a party fails to abide by the terms and conditions set forth in
Section 8 of this Agreement, the non-breaching party shall be entitled to
specific performance, including immediate issuance of a temporary restraining
order or preliminary injunction enforcing the terms of this Agreement, and to
judgment for damages (including reasonable attorneys’ fees and costs) caused by
the breach, and to all other legal and equitable remedies available to such
non-breaching party.
9. INSURANCE, INDEMNIFICATION AND LIABILITY.
9.1 Liability Insurance. NationsHealth shall obtain and maintain, and shall
cause the NationsHealth Pharmacies to obtain and maintain, in full force and
effect and throughout the Term of this Agreement, such policies of general
liability, professional liability and other insurance of the types and amounts
as are reasonably and customarily carried by pharmacies with respect to their
operations. NationsHealth shall obtain and maintain, for itself and each
NationsHealth Pharmacy, or shall cause each NationsHealth Pharmacy to obtain and
maintain during the Term of this Agreement, comprehensive general liability
insurance coverage in the amount of at least [* * *] per occurrence and [* * *]
annual aggregate per NationsHealth Pharmacy, including pharmacist’s professional
liability insurance, for protection from claims for bodily injury and personal
injury to Eligible Members from NationsHealth’s operation or the operation of
the NationsHealth Pharmacies under this Agreement. By signing this Agreement,
NationsHealth represents and warrants that these insurance requirements are
being met. NationsHealth shall furnish or cause to be furnished not less than
thirty (30) days’ prior written notice to ESI in the event of termination or
material modification of any such policies of insurance. Upon ESI’s request,
NationsHealth shall provide ESI with evidence of such insurance coverage
satisfactory to ESI. If the insurance purchased to satisfy the requirements of
this Section 9.1 is “claims made”, then upon termination of such coverage,
NationsHealth shall purchase an extended period of indemnity (“tail” coverage)
or a retroactive date on replacement coverage so that ESI is protected from any
and all claims brought against ESI for a period of not less than three (3) years
subsequent to the date of termination of this Agreement.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

17



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
9.2 Indemnification.
(a) [* * *]
(b) [* * *]
(c) [* * *]
10. REPRESENTATIONS AND WARRANTIES.
10.1 NationsHealth. NationsHealth represents and warrants (itself and on behalf
of the NationsHealth Pharmacies) that:
(a) It and the NationsHealth Pharmacies and all personnel (as applicable) are
appropriately licensed and have not been sanctioned or had its (or his or her)
license suspended, revoked, restricted, limited or otherwise disciplined and
have not been and is currently not suspended, restricted, limited or excluded
from participating in any federal or state health care or other government
program;
(b) The answers it supplied to the questions contained in the Provider
Certification are true and accurate and NationsHealth shall notify ESI
immediately in writing in the event any statement becomes inaccurate or untrue;
(c) It has obtained liability insurance in compliance with the terms of
Section 9.1 of this Agreement;
(d) It does not have a conflict of interest which would impact its ability to
perform fairly its obligations under this Agreement, and it is not subject to
any restrictions, contractual or otherwise, which prevent or would prevent it
from entering into this Agreement or carrying out its obligations hereunder;
(e) This Agreement represents the entire agreement between the parties with
respect to the subject matter hereof, the services provided by NationsHealth are
bona fide services in exchange for fair market value payment, negotiated at arms
length between the parties and that payment herein does not take into account,
and is not intended to induce or otherwise affect, any referrals made by the
parties;
(f) It has not and the NationsHealth Pharmacies have not: (i) been excluded,
debarred, suspended or declared ineligible to participate in any federal health
care program, state health care program, or any federal procurement or
non-procurement program, (ii) been convicted of a criminal offense that falls
within the ambit of 42 U.S.C. § 1320a-7(a), or (iii) received notice that any
state or federal government proposes to exclude, debar or suspend it from, or
declare it ineligible to participate in, any federal health care program, state
health care program or any federal procurement or non-procurement program.
NationsHealth agrees to promptly notify ESI in the event that NationsHealth or
any NationsHealth Pharmacy is excluded, debarred, suspended or declared
ineligible to participate in any federal health care program, state health care
program, or any federal procurement or non-procurement program;
(g) It is duly organized, validly existing and in good standing, and has the
power to own its property and to carry on its business as now being conducted by
it;
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

18



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(h) The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein on its part, has been duly authorized by all
necessary action;
(i) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will be a violation or default of any term
or provision of NationsHealth’s governance documents (e.g., its certificate of
incorporation or bylaws or operating agreement) or of any contract, commitment,
or other agreement or restriction to which it is a party or by which it is
bound). The execution and performance of the obligations in this Agreement do
not require the consent or approval of any third party or any governmental
entity or agency;
(j) It has a written Code of Conduct that, at a minimum, requires: (i) its
officers, directors, and employees to act in an ethical and legally compliant
manner in performing their duties and functions; (ii) all such officers,
directors, and employees to report conduct that is in violation of such Code of
Conduct; and (iii) NationsHealth to take action to address and remedy any such
violation of its Code of Conduct, including, but not limited to, taking all
appropriate disciplinary action. NationsHealth further represents and warrants
that: (iv) it will maintain such written Code of Conduct in place throughout the
entire Term of this Agreement; (v) it requires its officers, directors and
employees to acknowledge their obligation to comply with such written Code of
Conduct at least annually; and (vi) it will use its best efforts to ensure
compliance with such Code of Conduct. NationsHealth’s current Code of Conduct is
attached hereto and incorporated herein as Exhibit K, and is subject to the
ESI’s confidentiality obligations hereunder. NationsHealth will provide ESI with
a copy of its then current Code of Conduct annually on or about the anniversary
date of the Effective Date. Failure to comply with this provision, in whole or
in part constitutes a material breach of this Agreement provided that failure to
provide a copy of the Code of Conduct on the anniversary date shall not
constitute a material breach unless ESI has notified NationsHealth of such
failure and NationsHealth has failed to provide a copy of such current Code of
Conduct within five (5) Business Days of receiving such notification;
(k) It is not currently operating under a Corporate Integrity Agreement; and
(l) It will maintain an adequate inventory of Medicare Part B Drugs and Medicare
Part B Supplies to perform the Services contemplated hereunder.
10.2 By ESI. ESI represents and warrants that:
(a) This Agreement represents the entire agreement between the parties with
respect to the subject matter hereof, the services provided by NationsHealth are
bona fide services in exchange for fair market value payment, negotiated at arms
length between the parties and that payment herein does not take into account,
and is not intended to induce or otherwise affect, any referrals made by the
parties;
(b) [* * *];
(c) [* * *];
(d) It is duly organized, validly existing and in good standing, and has the
power to own its property and to carry on its business as now being conducted by
it;
(e) The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein on its part, has been duly authorized by all
necessary action;
(f) [* * *]; and
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

19



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(g) It has not, [* * *]: (i) been excluded, debarred, suspended or declared
ineligible to participate in any federal health care program, state health care
program, or any federal procurement or non-procurement program, (ii) been
convicted of a criminal offense that falls within the ambit of 42 U.S.C. §
1320a-7(a), or (iii) received notice that any state or federal government
proposes to exclude, debar or suspend it from, or declare it ineligible to
participate in, any federal health care program, state health care program or
any federal procurement or non-procurement program. ESI agrees to promptly
notify NationsHealth in the event that ESI is, [* * *], excluded, debarred,
suspended or declared ineligible to participate in any federal health care
program, state health care program, or any federal procurement or
non-procurement program.
11. LICENSE TO USE OTHER PARTY’S NAME AND LOGO.
11.1 Grant.
(a) By ESI. ESI is the owner of all right, title and interest in and to the Mark
and Logo as further detailed in Exhibit L, attached hereto and incorporated
herein by this reference, including any and all goodwill associated therewith
and symbolized thereby. To effectuate the purpose of this Agreement, ESI as
licensor hereby grants to NationsHealth as licensee, for the Term of this
Agreement, a royalty-free, non-transferable, terminable, non-exclusive license,
expressly subject to the terms and conditions of this Agreement to use the Mark
and Logo solely on and in connection with furthering the purposes of this
Agreement. NationsHealth shall have no right to sublicense, assign or transfer
any of the rights granted it hereunder.
(b) By NationsHealth. To effectuate the purpose of this Agreement, NationsHealth
as licensor hereby grants to ESI as licensee, for the Term of this Agreement, a
royalty-free, non-transferable, terminable, non-exclusive license, expressly
subject to the terms and conditions of this Agreement to use NationsHealth’s
marks and logos solely on and in connection with furthering the purposes of this
Agreement. ESI shall have no right to sublicense, assign or transfer any of the
rights granted it hereunder.
11.2 Quality Control.
(a) Of The Parties. Each party recognizes that its mark and logo, including the
associated goodwill, have great value to it. Each party covenants and agrees
that all uses by it of the other party’s mark and logo shall inure solely to the
benefit of the holder and that the user shall not acquire any right, title, or
interest in, to or under the mark or logo as a result of this license and/or its
use of the mark or logo under this license.
(b) By NationsHealth. Further, NationsHealth
(1) shall not intentionally do, nor shall it knowingly permit to be done, any
act that may prejudice, impair or otherwise adversely affect the Mark or Logo or
the goodwill associated therewith. NationsHealth covenants that it will not in
any way challenge ESI’s ownership of the Mark or Logo or the validity of the
registration of the Mark or Logo.
(2) covenants and agrees that it shall only use the Mark and/or Logo: (i) in
connection with this Agreement, (ii) in a manner and form designed to maintain
the high quality of the Mark and/or Logo and keeping with the image, reputation
and goodwill symbolized by and associated with the Mark and/or Logo; (iii) in a
form and manner that is consistent with the use of the Mark and Logo by ESI, and
as may be required by ESI, in its sole and absolute discretion; (iv) in a manner
and form that protects ESI’s ownership interest therein; and (v) in a manner and
form that complies with all applicable federal, state, local and foreign laws,
rules and regulations.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

20



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
(3) agrees to assist ESI, at ESI’s request, in taking any actions ESI deems
necessary to protect the Mark and Logo and/or to confirm and/or vest ESI’s
exclusive ownership, right title, and interest in, to and under the Mark and
Logo. ESI shall reimburse NationsHealth for any out of pocket expenses incurred
by NationsHealth in complying with such request.
(c) Reservation of Rights.
(1) By ESI. All rights in the Mark and/or Logo other than those specifically
granted to NationsHealth pursuant to this Agreement are expressly reserved by
ESI. Nothing in this Agreement is intended to limit or impair ESI’s rights,
during or after the Term, to protect the Mark and/or Logo from infringement by
any person or party, including, without limitation, NationsHealth. During and
after the Term, ESI may, but shall not be obligated to, take such action as it
deems necessary or appropriate to prevent or stop such infringement.
NationsHealth shall promptly notify ESI in writing of any infringement or
suspected infringement involving the Mark and/or Logo known to NationsHealth.
(2) By NationsHealth. All rights in the marks and/or logos other than those
specifically granted to ESI pursuant to this Agreement are expressly reserved by
NationsHealth. Nothing in this Agreement is intended to limit or impair
NationsHealth’s rights, during or after the Term, to protect the mark and/or
logo from infringement by any person or party, including, without limitation,
ESI. During and after the Term, NationsHealth may, but shall not be obligated
to, take such action as it deems necessary or appropriate to prevent or stop
such infringement. ESI shall promptly notify NationsHealth in writing of any
infringement or suspected infringement involving the mark and/or logo known to
ESI.
11.3 Termination of License.
(a) By ESI. ESI may terminate its license for NationsHealth to use the Mark
and/or Logo with or without cause, by providing NationsHealth with [* * *]
written notice.
(b) By NationsHealth. NationsHealth may terminate its license for ESI to use the
NationsHealth marks and/or logos with or without cause, by providing ESI with [*
* *] written notice.
12. MEDICARE PART B REQUIREMENTS.
12.1 Generally. NationsHealth and ESI agree that ESI may delegate activities or
functions to NationsHealth only in a manner consistent with applicable laws,
rules and regulations including the Medicare Part B laws, rules and regulations,
Section 8.4 and this Section 12.1:
(a) Arrangements must be in writing and must specify NationsHealth’s delegated
activities and reporting responsibilities;
(b) ESI shall, on an ongoing basis, monitor NationsHealth’s performance of
Services in accordance with this Agreement;
(c) NationsHealth agrees to comply, and require its subcontractors to comply,
with all applicable federal and state laws and regulations, including Medicare
laws and regulations, confidentiality requirements, and CMS-provided
instructions and policies, as applicable to the Services; and
(d) NationsHealth agrees to abide by state and federal privacy and security
requirements including the HIPAA privacy and security provisions pursuant to 45
C.F.R. §§ 160 and 164.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

21



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
13. MISCELLANEOUS PROVISIONS.
13.1 [* * *]
13.2 Notice. Except as otherwise provided in this Agreement, any notice required
to be given pursuant to the terms and conditions of this Agreement shall be in
writing and: (a) delivered in person, evidenced by a signed receipt;
(b) deposited in the United States mail, certified or registered, return receipt
requested (or other similar method of delivery with a nationally recognized
carrier (e.g., FedEx, UPS)); (c) delivered by facsimile, evidenced by a
transmission receipt; or (d) delivered by email transmission to the email
address listed below, as evidenced by a copy of the successful email
transmission displaying such email address and followed up by hard copy sent by
mail, to ESI or NationsHealth at the address set forth below or to the last
address subsequently reported in writing to the respective party:

         
 
  If to ESI:   Express Scripts, Inc.
 
      One Express Way
 
      St. Louis, Missouri 63121
 
      Attention: Sr. Vice President of Network Contracting and Management
 
      [* * *]
 
       
 
  With copies to:   Express Scripts, Inc.
 
      One Express Way
 
      St. Louis, Missouri 63121
 
      Attention: General Counsel and
                 Counsel for Network Contracting and Management
 
       
 
  And to:   Express Scripts, Inc.
 
      One Express Way
 
      St. Louis, Missouri 63121
 
      Attention: Vice President Medicare
 
      [* * *]  
 
  If to NationsHealth:   NationsHealth, Inc.
 
      13630 NW 8th Street, Suite 210
 
      Sunrise, FL 33325
 
      Attention: Chief Executive Officer
 
      [* * *]  
 
  With copies to:   NationsHealth, Inc.
 
      13630 NW 8th Street, Suite 210
 
      Sunrise, FL 33325
 
      Attention: Legal Department
 
      [* * *]
 
       
 
  And to:   NationsHealth, Inc.
 
      13630 NW 8th Street, Suite 210
 
      Sunrise, FL 33325
 
      Attention: NationsHealth Project Manager for Express Scripts
 
      [* * *]

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

22



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
Notice will be deemed received on (e) the date of delivery if the notice is
personally delivered, sent via certified or registered mail, return receipt
requested (or other similar method of delivery with a nationally recognized
carrier), sent via facsimile or email transmission, or (f) the third business
day after the date of mailing of the notice is mailed by United States mail.
Notwithstanding the foregoing, ESI may give notices to NationsHealth (or any
NationsHealth Pharmacy) relating to particular claims, DUR messaging and similar
notices typically provided to providers generally via its on-line claims system
or in any remittance advice.
13.3 Entire Agreement. This Agreement, including its Exhibits, Provider
Certification, Provider Manual, Operation Guide and any Plan Sponsor
Requirements communicated to NationsHealth constitutes the entire agreement of
the parties with respect to the subject matter hereof and, upon execution by the
parties, supersedes all prior oral or written agreements between the parties
with respect to the subject matter hereof.
13.4 Amendment.
(a) Generally. Except as otherwise provided herein, no modification, alteration,
amendment or waiver of any term, covenant or condition of this Agreement shall
be valid unless set forth in writing and signed by the parties to this
Agreement; except, that, ESI may amend the Provider Manual and its policies and
procedures at any time, in its sole discretion, and a Plan Sponsor may amend its
Medicare Part B Sponsor Program or its Plan Sponsor Requirements at any time, in
its sole discretion, and such amendment shall not require the consent of
NationsHealth or any NationsHealth Pharmacy.
(b) Change in Law. In the event that any law, rule or regulation is enacted,
promulgated or amended, or any interpretation of law, rule or regulation by a
court or regulatory authority of competent jurisdiction is made, after the
Effective Date of this Agreement (collectively, “Change in Law”), then ESI may
amend this Agreement to comply with any such changes required or suggested by
such law, rule and/or regulation, or court or regulatory authority. ESI shall
furnish NationsHealth with written notice of such amendment(s) by giving
NationsHealth [* * *] advance written notice of the terms of such amendment. In
the event any such amendment constitutes a material change in the terms of this
Agreement that is unacceptable to NationsHealth, NationsHealth may elect to
terminate this Agreement by giving written notice of such election to terminate
to ESI within [* * *] of the date of receipt of the proposed amendment, and such
termination shall be effective no earlier than [* * *] after receipt of written
notice by ESI. If NationsHealth does not elect to terminate this Agreement
within [* * *] period or NationsHealth continues to submit claims after the
effective date of any amendment, then such amendment will be deemed approved and
accepted by NationsHealth as if NationsHealth had given its express written
consent thereto, and such amendment shall automatically become a part of this
Agreement. In the event that ESI does not amend this Agreement as contemplated
above, NationsHealth may request an amendment to this Agreement to comply with
any Change in Law. ESI shall consider any such requested amendment and negotiate
with NationsHealth in good faith regarding such amendment. ESI acknowledges and
agrees that NationsHealth shall not be in breach of this Agreement if it is
unable to strictly comply with the provisions hereof due to a Change in Law
provided that NationsHealth complies as closely as possible with this Agreement
within the constraints of such Change in Law.
13.5 Relationship of the Parties. In the performance of this Agreement, it is
mutually understood and agreed to that the relationship created hereunder is
that of independent contractors and nothing herein is intended or shall be
construed to create or be deemed to create an employer/employee relationship,
agency, partnership or joint venture relationship, or any other legal
relationship between the parties other than that of independent contractors.
Further, NationsHealth shall not be considered a client of ESI. No provision of
this Agreement or any part of any Plan Sponsor’s Medicare Part B Sponsor Program
shall be construed to require any pharmacist to dispense any Medicare Part B
Drug and/or Supply to any Eligible Member if, in the pharmacist’s reasonable
professional judgment, such Medicare Part B Drug and/or Supply should not be
dispensed to such Eligible Member. In such event, NationsHealth agrees to notify
ESI in writing of the circumstances of the decision not to dispense such
Medicare Part B Drug and/or Supplies to the applicable Eligible Member.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

23



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
13.6 Assignment. This Agreement shall not be assigned, in whole or in part, by
NationsHealth [* * *], except that NationsHealth shall have the right to
determine which of its directly or indirectly owned subsidiaries or divisions
shall participate as NationsHealth Pharmacies hereunder, subject to the approval
of ESI. ESI may assign this Agreement or delegate any or all of its rights or
obligations hereunder to any parent, subsidiary, or affiliated company of ESI or
to a successor company. Any permitted assignee shall assume all obligations and
liabilities of its assignor under this Agreement. This Agreement shall inure to
the benefit of and be binding upon each party and its respective successors and
permitted assignees and any corporation, partnership, individual, or person
acting in a fiduciary capacity on their behalf.
13.7 Marketing, Advertisement and Reservation of Rights. ESI may use
NationsHealth’s and any NationsHealth Pharmacy’s name, location and description
of services for purposes of advertising or marketing prescription drug programs.
ESI reserves the exclusive rights to, control of and in the use of the names
“Express Scripts”, “PERx” and all other names, symbols, trademarks and service
marks that have been used, are presently existing or used by or hereinafter
adopted by ESI in the future. Except as agreed to herein, neither NationsHealth
nor any NationsHealth Pharmacy shall advertise or use any names, symbols,
trademarks or service marks, including the Marks and Logos, of ESI in any
advertising or promotional materials or otherwise without the prior written
consent of ESI. It is understood and agreed that any decal incorporating an ESI
service mark is solely for window or counter display by a NationsHealth Pharmacy
in connection with its performance under this Agreement. Upon termination of
NationsHealth for any reason, NationsHealth will immediately discontinue the use
of any name, symbol, trademark or service mark of ESI, including the Mark(s) and
Logo(s). NationsHealth is the owner of all right, title and interest in and to
its marks and logos, including any and all goodwill associated therewith and
symbolized thereby. To effectuate the purpose of the foregoing sentences,
NationsHealth as licensor hereby grants to ESI as licensee, for the Term of this
Agreement, a royalty-free, non-transferable, terminable, non-exclusive license,
expressly subject to the terms and conditions of this Agreement to use
NationsHealth’s marks and logos in accordance with NationsHealth’s graphical
standards and solely on and in connection with furthering the purposes of this
Agreement. ESI shall have no right to sublicense, assign or transfer any of the
rights granted it hereunder. ESI recognizes that NationsHealth’s marks and
logos, including the associated goodwill, have great value to NationsHealth. ESI
covenants and agrees that all uses by it of NationsHealth’s marks and logos
shall inure solely to the benefit of NationsHealth and that ESI shall not
acquire any right, title, or interest in, to or under the NationsHealth marks or
logos as a result of this license and/or its use of the NationsHealth marks or
logos under this license.
13.8 Proprietary Rights. Except as agreed to by the parties in writing, neither
party may utilize the service marks, trademarks, or tradenames of any the other
party, or any service marks, trademarks, or tradenames so similar as likely to
cause confusion. The programs implemented by each party will remain the sole
property of such party and will only be used by the other party pursuant to the
terms of this Agreement. Further, neither party has the right to use, reproduce
or adapt any information, data, work, compilation, computer program, manual,
process or invention obtained from, provided by, or owned by the other party (or
in the case of NationsHealth, any plan Sponsor) including, but not limited to,
such party’s programs, services, business practices, procedures, and manuals,
without such party’s prior written consent.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

24



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
13.9 Force Majeure. Any party’s delay in, or failure of, performance under this
Agreement shall be excused where such delay or failure is the result of causes
that are beyond the reasonable control of the affected party, including acts of
God (e.g., nature, fire, flood, etc.), terrorism, war, civil disturbance, court
order, governmental intervention, epidemic, pandemic, failures or fluctuations
in electrical power, heat, light, air conditioning, computer, software,
communications, transmission or mechanical failure, work stoppage, delays or
failure to act, or other catastrophe beyond a party’s reasonable control. In
such an event, the parties will use commercially reasonable efforts to resume
performance as soon as reasonably possible under the circumstances giving rise
to the party’s failure to perform. Both ESI and NationsHealth will use joint
communication and resources to assist the other party in the event of a Force
Majeure.
13.10 Headings. The article and section headings contained in this Agreement are
for convenience only and will in no manner be construed as part of this
Agreement.
13.11 Governing Law. This Agreement shall be construed and governed in all
respects according to the internal laws in the State of [* * *], without regard
to conflict of law principles.
13.12 Waiver. No waiver of a breach of any covenant or condition shall be
construed to be a waiver of any subsequent breach. No act, delay or omission
done, suffered, or permitted by the parties shall be deemed to exhaust or impair
any right, remedy or power of the parties hereunder.
13.13 Severability. Should any provision of this Agreement be held or ruled
unenforceable or ineffective under the law, such a ruling will in no way affect
the validity or enforceability of any other clause or provision contained
herein.
13.14 [* * *]
13.15 [* * *]
13.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and together will constitute one and
the same Agreement. Facsimile execution and delivery of this Agreement is legal,
valid and binding execution and delivery for all purposes.
13.17 Incorporation of Recitals. The recitals are hereby incorporated into and
made a part of this Agreement.
13.18 Subcontractor. The Services provided by NationsHealth (and the
NationsHealth Pharmacies, if applicable) hereunder are unique to NationsHealth
and may only be performed by NationsHealth, [* * *]. Unless otherwise agreed to
in writing by the parties, NationsHealth may not subcontract all or any portion
of the Services it provides hereunder, including the fulfillment of Medicare
Part B Program Drugs and/or Supplies. In the event the parties agree in writing
that NationsHealth may subcontract Services it performs hereunder, then all
subcontractors shall be subject to the terms and conditions of this Agreement.
Further, there must be a written subcontract agreement between NationsHealth and
such subcontractor and such agreement must reference this Agreement and the
subcontractor’s foregoing obligation.
13.19 No-Third-Party Beneficiary. This Agreement has been entered into solely
for the benefit of NationsHealth and ESI, and is not intended to create any
legal, equitable, or beneficial interest in any third party or to vest in any
third party any interest as to enforcement or performance.
13.20 Interpretation of Plan. NationsHealth will not name or represent that ESI
is, and ESI will not be, a Plan Administrator or fiduciary of any prescription
drug benefit plan (the “Plan”) as those terms are used in the Employee
Retirement Income Security Act (“ERISA”), 29 USC Sec. 1001 et seq., and the
regulations promulgated under ERISA.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

25



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
13.21 Relationship with Plan Sponsors. [* * *]. NationsHealth further
acknowledges and agrees that it has not entered into this Agreement based upon
representations by any person other than ESI and that no person, entity or
organization other than ESI shall be held accountable or liable to NationsHealth
for any of ESI’s obligations to NationsHealth created under this Agreement. This
provision shall not create any additional obligations whatsoever on the part of
ESI other than those obligations created under other provisions of this
Agreement.
13.22 Compliance with Laws. With respect to performance of this Agreement, each
party shall abide by all applicable statutes, laws, rules and regulations now in
effect or hereinafter enacted, including without limitation: (a) Medicare
Part B, (b) laws regarding the provision of insurance, third party
administration and primary health care services, including Medicare and
Medicaid; (c) the Prescription Drug Marketing Act; (d) the Federal Controlled
Substances Act; (e) the Federal Food, Drug and Cosmetics Act; (f) any state laws
relating to the dispensing of pharmaceutical products; (g) applicable State
Board of Pharmacy regulations, and (h) laws relating to billing or sales
practices. Each party shall comply with all governmental regulations, including
all reporting and disclosure requirements, with respect to provision of the
Services.
13.23 Construction. NationsHealth and ESI have each participated jointly in the
negotiation of this Agreement, and each has had the advice of legal counsel to
review, comment upon, and draft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party,
and any uncertainty or ambiguity shall not be interpreted against any one party
and in favor of the other.
13.24 [* * *]
13.25 Construction with Other Documents. In the event of any conflict between
applicable law and the terms and conditions of this Agreement, the terms and
conditions of the Provider Manual or the terms and conditions of the Operation
Guide, applicable law followed by the terms of this Agreement shall prevail.
Similarly, to the extent there is a conflict between the terms and conditions of
the Provider Manual and the Operation Guide, the terms of the Operation Guide
shall prevail.
13.26 Right of First Offer. NationsHealth hereby grants to ESI a binding Right
of First Offer as set forth in Exhibit M, attached hereto and incorporated
herein by this reference. Such Right of First Offer shall remain in place until
the expiration or early termination of this Agreement by ESI.
13.27 Survival. Notwithstanding anything herein to the contrary, all provisions
intended to survive the expiration or termination of this Agreement, including
Section 3.5 (c) and (d), 3.6-3.7, 3.12, 3.15, 4.2 (c), 4.3, 5.2 (f) and (g),
7.1, 8-9, 13.2, 13.5, 13.8-13.9, 13.11 and 13.13-13.27 shall survive such
expiration or termination for any reason. In addition, (a) Section 3.13 shall
survive the expiration or termination of this Agreement for a period of [* * *]
and (b) upon the expiration or termination of this Agreement the provisions of
Section 6.4 relating to the ownership of intellectual property shall survive but
the provisions relating to maintenance and sharing of costs shall terminate,
[SIGNATURE PAGE FOLLOWS]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

26



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED
BY THE PARTIES
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date set forth below.

     
UNITED STATES PHARMACEUTICAL GROUP,
LLC dba NATIONSHEALTH, INC.
  EXPRESS SCRIPTS, INC.
 
   
By:      /s/ Glenn M. Parker
   /s/ Edward Ignaczak
 
 
 
 
  [* * *],
Printed Name:  Glenn M. Parker
  [* * *]
 
   
 
   
Title:    CEO
   
 
   
 
   
Date:   12/5/08
  Date:   12-11-08
 
 
 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

27



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT A
RESERVED
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

A-1



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT B
MEDICARE PART B PROGRAM DRUGS
AND
MEDICARE PART B PROGRAM SUPPLIES
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

B-1



--------------------------------------------------------------------------------



 



Exhibit 10.77
EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT C
NATIONSHEALTH PHARMACIES
The following is a list of NationsHealth’s Pharmacies covered by this Agreement
(if a location is not listed, then such location is not contracted to
participate and will not receive reimbursement from ESI):
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

C-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT D
Provider Certification
(FORM) [c83307c8330701.gif]

Provider is to seek completion of the Provider Certification from each Pharmacy.
GENERAL INFORMATION TODAY’S DATE NCPDP #: INSURANCE CARRIER: (Attach Certificate
of Insurance) (Please attach additional list of pharmacies w/ Identical Federal
Tax ID) We require comprehensive general liability coverage of OR CHAIN CODE:?
$1,000,000 per occurrence/$3,000,000 annual aggregate. A copy of your liability
coverage showing these levels must be attached. NPI #: HOURS/DAYS OF SERVICE:
LEGAL NAME: MON-FRI: A.M. P.M. DBA NAME: SAT: A.M. — P.M. PHYSICAL  _____  SUN:
A.M. — P.M. ADDRESS: City: STATE: ZIP: — PHARMACIST IN CHARGE: (Attach copy of
License) PHONE: MEDICAID #: FAX: STATE ISSUED FROM: FEDERAL TAX ID: MEDICAID #:
STATE ISSUED FROM: STATE TAX ID: STATE ISSUED FROM: STORE FEDERAL DEA #:
MEDICARE PART B #: STORE LICENSE #: (Attach copy of License) (Attach copy of
License) REMITTANCE ADDRESS (IF DIFFERENT FROM ABOVE) SOFTWARE VENDOR: SWITCHING
COMPANY: ADDRESS: CONTACT PERSON: CITY: E-MAIL (If available): STATE, ZIP
 _____  Pharmacy Website: Provider Directory Information: If you would like the
store directory NOTE: It is the responsibility of the provider to notify Express
Scripts information to be listed different than above, please contact Express
 _____  in writing of any changes to their pharmacy information. Scripts Network
Contracting & Management at 866-296-9943.

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

D-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT E
Provider Credentialing Representations and Warranties
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

E-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT F
Notice of New Pharmacy and
Applicability of Credentialing Representations and Warranties
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

F-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT G
BILLING AND REIMBURSEMENT TO NATIONSHEALTH
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

G-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT H
ELECTRONIC CHANNEL INFORMATION
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

H-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT I
ADDITIONAL PERFORMANCE STANDARDS
[* * *]
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

I-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
[* * *]
[* * *]
[* * *]
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

I-1-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT J
BUSINESS ASSOCIATE AGREEMENT
[* * *]
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

J-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT K
NATIONSHEALTH’S CODE OF CONDUCT
[* * *]
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

K-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT L
LICENSED MARK AND LOGO OF ESI
[* * *]
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

L-1



--------------------------------------------------------------------------------



 



EXECUTION ORIGINAL
This document contains Express Scripts, Inc. proprietary information and/or
data. Recipient, by accepting this document, agrees that it will not duplicate,
use, or disclose-in whole or in part-this document, or the information contained
therein, or any part thereof to others for any other purpose except as
specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express
Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do
not disclose outside of the recipient organization of the United States
Government.
EXHIBIT M
RIGHT TO NOTICE OF OFFER
The parties agree as follows:
1. NationsHealth specifically agrees that within [* * *] of receiving a written
offer (a “Written Offer”) to consummate a transaction (as defined in Section 3
of this Exhibit M), it shall provide a written summary of the material economic
and other pertinent material terms of such Written Offer (the “Written Offer
Summary”) to ESI. ESI shall have seven calendar days (the “Seven Day Review
Period”) to review the Written Offer Summary. Until the earlier of the
conclusion of the Seven Day Review Period or the date that ESI notifies
NationsHealth that it is not interested in consummating a Transaction on similar
or better terms than those contained in the Written Offer Summary, NationsHealth
shall not consummate a transaction or enter into exclusivity with an interested
purchaser. For purposes of clarification, NationsHealth shall have no obligation
to ESI under this Right to Notice of Offer after the conclusion of the Seven Day
Review Period.
2. [* * *]
3. For purposes of this Exhibit M, “Transaction” shall mean (i) the sale of all
or substantially all of the assets of NationsHealth, (ii) the sale or transfer
of a majority of the outstanding voting securities of NationsHealth, or (iii) [*
* *].
4. [* * *]
5. Notwithstanding anything herein or in the Agreement, in the event it becomes
apparent that NationsHealth will complete or it completes a Transaction with any
entity that ESI determines to be a competitor of ESI’s, then ESI may terminate
this Agreement upon seven (7) days’ advance written notice to NationsHealth and
NationsHealth shall cooperate with ESI in transitioning ESI Members to other
providers.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

      Copyright © 2007 Express Scripts, Inc.   Confidential and Proprietary All
rights reserved.     Medicare Part B Agreement    

 

M-1